Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.

Claim Objections
Claim 14 recites “spraydrying” which would preferably recite “spray drying”.

Claim Rejections - 35 USC § 112
The previous rejections under 35 USC 112, paragraph 2, of claims 1-6, have been obviated by the response filed November 22, 2021.  Applicant should note that the subject matter of these claims can also be presented as an FCC catalyst, provided the alumina and silica are described as being obtained from “sources comprising” boehmite or various silica precursors.


Double Patenting
The terminal disclaimers filed on November 22, 2021 are proper and have been accepted.  Accordingly, the obviousness-type double patenting rejections over 16/960,930 and 16/960,927 are hereby withdrawn.

Allowable Subject Matter
In view of the foregoing, claims 1-6 are allowable over the prior art of record.

Election/Restriction
In view of the finding of allowability of the claim 1 composition, non-elected claims would normally be rejoined.  At this point, however, claims 7-13 and 15 fail to depend from or include all of the limitations of claim 1.  As a result, these claims remain withdrawn from consideration as being directed to a non-elected invention.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claims 14 and 16 recite “the wt%” which is a singular recitation, but there are plural “wt%” in the claim.  There is no literal basis for the recitation of “the dry base wt%” or for “the final catalyst”.
Conclusion
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732